TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2019



                                      NO. 03-19-00498-CR


                                 The State of Texas, Appellant

                                                v.

                                    Irwin Pentland, Appellee




       APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE SMITH




This is an appeal from the order entered by the trial court on July 12, 2019. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal.     Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.